Motion Granted and Order filed September 26, 2013.




                                    In The

                      Fourteenth Court of Appeals
                                ____________

                            NO. 14-13-00835-CV
                              ____________

  IN RE SUGARLAND ANESTHESIA PLLC, STUART A. LINDE, M.D.,
 STUART A. LINDE, M.D., PLLC, HUGH KER THOMSON, M.D., HUGH
      KER THOMSON, M.D., P.A., TL BILLING AND PRACTICE
 MANAGEMENT, LLC, AND FORT BEND MEDICAL STAFFING, LLC ,
                            Relators


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                                   Court
                               County, Texas
                           Trial Court Cause No.


                                 ORDER

      On September 25, 2013, relators, Sugarland Anethesia PLLC, Stuart A.
Linde, M.D., Stuart A. Linde, M.D., PLLC, Hugh Ker Thomson, M.D., Hugh Ker
Thomson, M.D., P.A., TL Billing and Practice Management, LLC, and Fort Bend
Medical Staffing, LLC, filed a petition for writ of mandamus in this court. See
Tex. Gov't Code § 22.221. Relators ask this court to order the Honorable Larry
Weiman, Judge of 80th District Court, in Harris County, Texas, to set aside his
September 10, 2013 amended order granting real parties in interest’s motion to
compel, July 16, 2013 order granting real parties in interest’s motion for partial
summary judgment, and July 2, 2013 order denying relators’ motion for partial
summary judgment, entered in trial court cause number 2012-59020, styled Marvin
Chang, M.D., P.A., et al. v. Hugh Ker Thomson, M.D., et al. Relators claim
respondent abused his discretion by entering those orders.

         Relators have also filed a motion for a temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On September 25, 2013, relators asked this
court to stay proceedings in the trial court pending a decision on the petition for writ
of mandamus.

         It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

         We ORDER the trial court’s September 10, 2013 amended order granting the
motion to compel in trial court cause number 2012-59020, styled Marvin Chang,
M.D., P.A., et al. v. Hugh Ker Thomson, M.D., et al., STAYED until a final decision
by this court on relators’ petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests real parties-in-interest, to file a response to the
petition for writ of mandamus on or before October 4, 2013. See Tex. R. App. P.
52.4.



                                      PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
                                              2